Me. Justice Hutchison
delivered the opinion of the court.
Pedro Margariño was accused of grand larceny because of the asportation, on or about November 2, 1916, or .prior to that date, from the Department of Education at San Juan, of ten rolls of postage stamps valued at one hundred dollars and belonging to The People of Porto Eico.
A jury found him guilty of the offense charged, and having been sentenced to confinement in the penitentiary for one year at hard labor, he appeals.
ITis sole contention is that the judgment cannot stand because it was not shown that the stamps taken by him amounted to one hundred dollars or more, and that, the testimony of certain witnesses should be regarded with caution because they are accomplices.
We have examined the evidence and deem it sufficient to sustain the judgment of conviction. It appears that in the Department of Education, where defendant was employed as messenger, ■ on or about the 1st of November, 1916, postage stamps of various denominations were bought to the amount of some five hundred dollars; that on the morning- of the *775following day one of the doors of the division of property and accounts and also the safe where the stamps were kept were found open, and that stamps were missing to the amount of one hundred dollars; that defendant, who had free access to all offices of the department, gave one- of the witnesses five rolls of two-cent stamps to sell, each roll containing five hundred stamps, some of which were actually sold by him and by another witness; that upon returning to defendant the unsold remainder defendant declined to receive them, telling witness to throw them into the water, because on that same day the Department of Education had- sent for the detectives; that the detectives recovered from several houses‘in San Juan a portion of the stamps sold, which were of the same sort as the stolen ones with identical perforation; and-that when the defendant was arrested he confessed his -guilt before two witnesses. The confession of guilt, -although it does not establish the amount of stamps stolen, corroborated by the fact that the defendant disposed of a quantity of stamps of the same kind as the missing ones, is sufficient to connect him with the offense and therefore to sustain the verdict as to the larceny. The opportunity that defendant had to steal the unlocated rolls having been shown, in addition to the fact that they disappeared during the same night on which he stole those accounted for by direct evidence, and in the total absence of suspicion- cast upon any other person, we think, as intimated above, that the evidence as to the theft of all the missing stamps is sufficient, and that it was not necessary to find all of the stolen goods.
The witnesses who sold the stamps, even if they can be regarded in any sense as accomplices, have been sufficiently corroborated.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and A1 drey concurred. ' ■